DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-10 have been amended; support for the amendment can be found in [0031] and Fig. 2 of the original specification.
Claims 1-10 have been examined on the merits.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the diameter of a bottom surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-10 are rejected based on dependency to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lei (CN210379128U).

Regarding claim 1, Lei discloses a button cell (Title, [008]) comprising: 

5an electrode assembly (“pole core 300”; [0054]) comprising a first electrode ([0054]; Fig. 1; element 300), a second electrode ([0054]; Fig. 1; element 300), and a separator ([0054]; Fig. 1; element 300) between the first electrode (Fig. 1) and the second electrode (Fig. 1); 

a case (“shell base 100”; [0052]; Fig. 1; element 100) connected to the first electrode (Fig. 1; element 320) to house the electrode assembly (300) and comprising an opening (“receiving cavity 101”; [0038]) to receive the electrode assembly (300); 

a cap plate (Fig. 1; element 210) coupled with the case (100) to cover an outer region (Fig. 1) of the opening (101) and 10comprising a through-hole (“a pole mounting hole 211”; [0048]; Fig. 1; element 211) to expose a center region of the opening (101); and 

a terminal plate (“a pole 220”; [0046]; Fig. 1; element 220) connected to the second electrode (Fig. 1; element 310) to be insulated from and bonded to the cap plate (210), and comprising a flange part (Fig. 1; element 222) covering the through-hole (211) and a protruded part (Fig. 1; element 221) penetrating the through-hole (211) from the flange part (222),

wherein the diameter of a bottom surface (annotated Fig. 1; element S) of the protruded part (221) is smaller than (Fig. 1; elements 211 and 221) a diameter of the through-hole (211).

    PNG
    media_image1.png
    475
    623
    media_image1.png
    Greyscale




Regarding the limitation “wherein a ratio of a diameter of the protruded part to a diameter of the flange 15part is 1/10 to 1/3”, the ratio of the diameters of the protruded part (Fig. 1; element 221) and the flange part (Fig. 1; element 222), as measured and calculated from Fig. 1, is approximately 1/6.5, which is well within the instantly claimed range. 

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) Therefore, the instant claim is anticipated by Lei.

Assuming arguendo that the figures of Lei are not drawn to scale, one of ordinary skill in the art would have had to significantly deviate from the dimensions illustrated by Lei in Fig. 1–for which there is no teaching or suggestion– to fall outside the claimed range. Therefore, it is the examiner’s position that Lei, alternatively, renders the instant claim obvious.

Lei further renders the instant claim obvious as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Regarding claim 2, Lei discloses a thermal fusion layer (“insulating glue 230”; [0047]; Fig. 1; element 230) between the cap plate (210) and the flange part (222) and insulatedly bonding ([0047]) the cap plate (210) and the flange part (222).  

Regarding claim 4, Lei discloses wherein 25the flange part (222) is arranged on the cap plate (210), and the protruded part (221) is connected to the second electrode (Fig. 1; element 310) through the through-hole (211) from the flange part (222).  

Regarding claim 5, Lei wherein the electrode assembly (300) further comprises: 

a first electrode tab (Fig. 1; element 320) extending from the first electrode (300) and welded ([0054]) to the case (100); 5and a second electrode tab (Fig. 1; element 310) extending from the second electrode (300) and welded to the protruded part (221) of the terminal plate (220).  

Regarding claim 6, Lei discloses wherein the flange part (222) has a wider 10area than the protruded part (221).  

Regarding claim 7, Lei discloses wherein the flange part (222) has a thinner thickness than the protruded part (221).  
15

Regarding claim 8, Lei discloses wherein the flange part (222) and the protruded part (221) are integrally formed (“rivet”; [0050]).  

Alternatively, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04). Therefore, one of ordinary skill in the art would have found it obvious to integrally form the flange and protruded parts. 

Regarding claim 9, Lei discloses wherein the case (100) and the cap plate (210) have a same polarity as the first electrode (300/320), and 20the terminal plate (220) has a same polarity as the second electrode (300/310).  

Regarding claim 10, Lei discloses wherein the diameter of the flange part (222) is smaller than a diameter of the case (100).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lei (CN210379128U) as applied to claim 2 and further in view of Tatsumi (US-20100047666-A1).

Lei discloses all limitations of claim 2 as set forth above. 

Regarding claim 3, Lei discloses wherein the thermal fusion layer is an insulating adhesive ([0051]). However, Lei fails to disclose wherein the thermal fusion layer is melted at a predetermined temperature.

Tatsumi discloses a thermoplastic adhesive used for sealing a battery cell ([0063]). Thermoplastics melt at a predetermined temperature by definition.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lei by employing the adhesive taught by Tatsumi as the thermal fusion layer. In doing so one of ordinary skill in the art, would have been performing a simple substitution with a reasonable expectation of success in adhering the cap plate and flange part. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  


Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 

Applicant argues that the Lei reference discloses that a bottom surface (Fig. 1; element 223) of the protruded part is larger than (Fig. 1; element 223 and 211) a diameter of the through hole (pg. 7-8). This is not found persuasive for two reasons. First, the instant claim defines the protruded part as an element “penetrating the through-hole”. Element 223, shown in Fig. 1, does not penetrate the through hole as required by the instant claim. Secondly, the rejection of record defines the protruding part as element 221, shown in Fig.1, not element 223. Therefore, the diameter of the bottom surface of the protruded part must correspond to element 221. The office has not arbitrarily defined the protruded part as element 221. Lei specifically discloses that elements 221 and 223 are distinct (Fig. 1; [0050]) and that it is element 221 (Fig. 1) that penetrates the through hole (211) as required by the instant claim.




    PNG
    media_image2.png
    818
    1162
    media_image2.png
    Greyscale

Applicant may overcome the rejection of record by amending the instant claim to recite “wherein a diameter of a bottommost surface of the terminal plate is smaller than a diameter of the through-hole”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728